Exhibit A

Motorola Solutions, Inc.
2013-2015 LRIP Terms
Design Feature
2013-2015 LRIP
Performance Cycle
Three years from 2013-2015
Eligible Population
CVP and above
Performance Criteria
Relative Total Shareholder Return (TSR)
TSR Defined as:
Ending stock price
   (Daily average during the final three months of the Performance Cycle)
+ Value of reinvested dividends
= Total ending value
– Beginning stock price
   (Daily average during the three months preceding the Performance Cycle)
= Total value created
÷ Beginning share price
   (Daily average during the three months preceding the Performance Cycle)
= Total shareholder return
Negative TSR Component
If the resulting TSR performance for Motorola Solutions is negative, the
Committee will have negative discretion to reduce the final payout up to a 25%
reduction of the calculated payout.
Comparator Group
Danaher Corp.
JVC Kenwood Corp.
Eaton Corp.
NCR Corp.
Emerson Electric Co.
Parker-Hannifin Corp.
Harris Corp.
Raytheon Co.
Honeywell International, Inc.
Rockwell Collins, Inc.
Ingersoll-Rand PLC
TE Connectivity Ltd.
Intermec, Inc.
Tyco International Ltd.
Payout Scale
 
 
TSR Rank
Payout Factor
 
1
200%
2
185%
3
170%
4
155%
5
140%
6
125%
7
110%
8
100%
9
75%
10
50%
11
25%
12
0%
13
0%
14
0%
15
0%








A comparator company must be publicly traded on or after July 1, 2014, to be
included in the TSR rank among other companies at the end of the performance
cycle.


5
        

--------------------------------------------------------------------------------

Exhibit A



In the event a comparator company stops being publicly traded before July 1,
2014, the company will be excluded from the TSR rank at the end of the
performance cycle and the payout scale will be adjusted as follows:


Payout Scale With 13 Comparator Companies:
Payout Scale With 12 Comparator Companies:
 
 
 
TSR Rank
Payout Factor
 
 
TSR Rank
Payout Factor
 
1
200%
1
200%
2
180%
2
180%
3
160%
3
160%
4
140%
4
140%
5
120%
5
120%
6
110%
6
110%
7
100%
7
100%
8
75%
8
65%
9
50%
9
25%
10
25%
10
0%
11
0%
11
0%
12
0%
12
0%
13
0%
13
0%
14
0%
 
 


Payout Scale With 11 Comparator Companies:


Payout Scale With 10 Comparator Companies:
 
 
 
TSR Rank
Payout Factor
 
 
TSR Rank
Payout Factor
 
1
200%
1
200%
2
180%
2
180%
3
160%
3
160%
4
140%
4
140%
5
120%
5
120%
6
100%
6
100%
7
65%
7
65%
8
25%
8
25%
9
0%
9
0%
10
0%
10
0%
11
0%
11
0%
12
0%
 
 


6
        